Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,321,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the elements of claim 1.  Although, claim 15 does not recite “spaced apart” it does disclose moving the baskets toward one another, thus they were obviously previously spaced apart..

Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,492,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is narrower than the application, thus this is in effect a genus/species relationship where the limitations are met.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 9 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Matern DE 10049812.


    PNG
    media_image1.png
    496
    506
    media_image1.png
    Greyscale


Regarding claim 1, Matern teaches a method for removing material within a body lumen of a patient, the method comprising:  
 	introducing a basket device into the body lumen in a contracted condition, the basket device comprising a proximal basket (4) and a distal basket (3) spaced apart from one another (see figures above), each of the proximal and distal baskets comprising an open end communicating with an interior of the respective basket, the open ends oriented towards one another; 
 	deploying the distal basket such that the distal basket expands within the body lumen and the open end is disposed distal to material to be removed (see figure 1b); 
 	deploying the proximal basket such that the proximal basket expands within the body lumen and the open end is disposed proximal to material to be removed (see figure 1b); and 
 	directing at least one of the proximal and distal baskets towards the other to capture the material through the open ends into interiors of the proximal and distal baskets (as described on page 2 of translation folded up and locked).

Regarding claim 2, Matern teaches a method of claim 1, wherein the basket device is introduced into the body lumen via a tubular member (7), the tubular member constraining the proximal and distal baskets in the contracted condition, see figures above.

Regarding claim 3, Matern teaches the method of claim 2, wherein: 
 	deploying the distal basket comprises exposing the distal basket from the tubular member within the body lumen, the distal basket resiliently expanding from the contracted condition to an expanded condition within the body lumen; and 
 	deploying the proximal basket comprises exposing the proximal basket from the tubular member within the body lumen, the proximal basket resiliently expanding from the contracted condition to the expanded condition within the body lumen (see figures above).

Regarding claim 4, Matern teaches a method of claim 3, wherein the open ends of the proximal and distal baskets contact a wall of the body lumen in the expanded condition (see page 3 of translation).

Regarding claim 5, Matern teaches a method of claim 1, wherein the basket device comprises a middle portion (1) extending between the proximal and distal baskets, the middle portion being disposed adjacent the material to be removed after deploying the distal and proximal baskets, adjacent based on material being between the baskets, see figures above and locked configuration on page 2).

Regarding claim 9, Matern teaches a method of claim 1, wherein the open end of the distal basket is directed radially inwardly as the at least one of the proximal and distal baskets are directed towards the other.  Matern teaches expanded 1b then compressed 1a which moves baskets toward one another and inward radially.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matern DE 10049812 as applied to claim 5 above, and further in view of Irie et al USP 5,626,605 and Amplatz USP 5,944,738.

Regarding claim 6, Matern teaches a method of claim 5, however fails to teach wherein the middle portion comprises a porous member for at least partially engaging the material disposed between the proximal and distal baskets.
 	Irie et al also discloses a filter with two separate filter components facing each other (see figure 7) where a tubular mesh structure (1) separate them.  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the middle portion of Matern et al to be a tubular member as taught by Irie et al as to permit the two cages to move relative to one another during deployment (see Irie et al figures 4-7). The combination teaches wherein a tubular middle portion is substantially flexible such that the middle portion is compressed axially when the proximal and distal portions are moved toward one another for capturing material within the interiors of the baskets.
 	lrie teaches a tubular middle portion (1) which separates and connects the filters while allowing for relative movement of filters along a longitudinal axis (column 3 lines 32-43). Irie teaches the tubular middle portion (1) is a compression spring, which compresses axially as the filters are moved closer to one another. Irie discloses the claimed invention except that Irie teaches the tubular middle portion is a compression spring (1) connection between the two filters instead of a tubular mesh middle portion.
 	Amplatz also teaches a known collapsible medical device placed within the vasculature wherein the two elements are separated from one another and are configured for movement towards one another by a tubular mesh middle portion, see figures 2 and 3. Amplatz teaches a tubular mesh device (column 10 lines 56-59 and column 11 lines 1-22) where portion (12) and (14) are linked by a resilient central portion (16) (column 7 lines 14-31, column 9 line 35-column 10 line 5, and column 10 lines 39-48). As shown in figure 2, the tubular mesh portion is compressed axially as the proximal and distal portions (12 and 14) are moved towards one another.
 	Amplatz shows that a tubular mesh is an equivalent structure known in the art use to adjust the distance between two elements. Therefore, because these two means of adjusting distance between two elements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a compression spring for a tubular mesh.
 	Mesh is porous.

Regarding claim 7, Matern teaches a method of claim 5, however fails to teach wherein the middle portion is axially compressed when the at least one of the proximal and distal baskets is directed towards the other.
 	Irie et al also discloses a filter with two separate filter components facing each other (see figure 7) where a tubular mesh structure (1) separate them.  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the middle portion of Matern et al to be a tubular member as taught by Irie et al as to permit the two cages to move relative to one another during deployment (see Irie et al figures 4-7). The combination teaches wherein a tubular middle portion is substantially flexible such that the middle portion is compressed axially when the proximal and distal portions are moved toward one another for capturing material within the interiors of the baskets.
 	lrie teaches a tubular middle portion (1) which separates and connects the filters while allowing for relative movement of filters along a longitudinal axis (column 3 lines 32-43). Irie teaches the tubular middle portion (1) is a compression spring, which compresses axially as the filters are moved closer to one another. Irie discloses the claimed invention except that Irie teaches the tubular middle portion is a compression spring (1) connection between the two filters instead of a tubular mesh middle portion.
 	Amplatz also teaches a known collapsible medical device placed within the vasculature wherein the two elements are separated from one another and are configured for movement towards one another by a tubular mesh middle portion, see figures 2 and 3. Amplatz teaches a tubular mesh device (column 10 lines 56-59 and column 11 lines 1-22) where portion (12) and (14) are linked by a resilient central portion (16) (column 7 lines 14-31, column 9 line 35-column 10 line 5, and column 10 lines 39-48). As shown in figure 2, the tubular mesh portion is compressed axially as the proximal and distal portions (12 and 14) are moved towards one another.
 	Amplatz shows that a tubular mesh is an equivalent structure known in the art use to adjust the distance between two elements (compress). Therefore, because these two means of adjusting distance between two elements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a compression spring for a tubular mesh.

Allowable Subject Matter
Claims 8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/9/22